Citation Nr: 1737920	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to February 1969, including in the Republic of Vietnam.  He passed away in September 1985, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2014, the Board remanded the appellant's claim for further evidentiary development.  In March 2017, it requested a medical expert opinion from a member of the Veterans Health Administration (VHA), which was provided in June 2017.


FINDING OF FACT

The evidence is at least in equipoise regarding whether the fibrous histiocytoma of the heart that caused the Veteran's death was related to his presumed in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.S. §§ 1110, 1131, 1310, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death.  Specifically, she asserts that he died of a heart condition that was related to in-service exposure to herbicides.  Following review of the record, the Board finds that service connection for the cause of the Veteran's death is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for cause of death may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.S. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id.

A veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases, including certain soft-tissue sarcomas, are deemed associated with herbicide exposure under current law.  38 C.F.R. § 3.309(e).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran does not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Board notes at the outset that the Veteran's exposure to an herbicide agent may be presumed in this instance, as the evidence of record confirms that he served in the Republic of Vietnam during the requisite time period and there is no affirmative evidence demonstrating that he was not exposed to herbicides.  Additionally, his September 1985 death certificate clearly attributes his death to a fibrous histiocytoma of the heart and several complications of that histiocytoma.  The remaining question, then, is whether a relationship between the histiocytoma and his period of service, including his presumed exposure to herbicides therein, has been established.

Three medical opinions have been sought in an attempt to resolve the foregoing question.  Two of those opinions-issued by VA clinicians in October 2011 and May 2015-concluded only that the Veteran did not have ischemic heart disease such that service connection would be warranted on a presumptive basis due to herbicide exposure.  See 38 U.S.C.S. § 1116; 38 C.F.R. § 3.309(e).  However, the third opinion, issued in June 2017, discussed the etiology of the Veteran's fibrous histiocytoma, specifically.  The cardiologist who issued that opinion concluded that there was a 50 percent or greater probability that the Veteran's "extremely rare tumor" was related to his presumed exposure to herbicides in Vietnam.  In support of that opinion, he noted that, although biopsy results had been suggestive of a benign fibrous histiocytoma, there were some clinical features, such as the size and rate of growth of the tumor, the rapidity with which it caused severe pulmonary hypertension and death, and the presence of pleural effusions, that made it more likely that the tumor was malignant.  He also noted that soft-tissue sarcomas, including malignant fibrous histiocytomas, were included on the list of diseases for which presumptive service connection based on herbicide exposure is warranted.  Finally, he noted that, due to the remoteness of the event, a reevaluation of the pathological tissue utilizing current technology was not possible.

It is somewhat unclear whether the cardiologist who issued the 2017 opinion was asserting that the Veteran's fibrous histiocytoma was more appropriately classified as malignant, or whether he was instead asserting that, regardless of how the mass was classified, it was at least as likely as not related to herbicide exposure.  Either way, the Board finds that the medical evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  In short, in light of the conclusions reached by the 2017 cardiologist and the lack of any other identified cause for the Veteran's cardiac mass, the Board finds that it is at least as likely as not that the fibrous histiocytoma of the heart from which he died was caused by his presumed in-service exposure to herbicides.  Thus, as any reasonable doubt created by the evidence must be resolved in favor of the appellant, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


